DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, in line 4 the item “;” before the limitation “by impregnating” should be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 11 the limitation “during a certain time” renders the claim indefinite since it is unclear if the limitation means that the holding step is performed for a specific amount of time, or if the holding step is performed during a specific portion of the process. The term “certain” is ambiguous as the particular context cannot be determined.
Regarding claim 2, the limitation “maximum 10 minutes, preferably….3 minutes” recites a broad range followed by a narrow range which renders the claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “maximum (up to) ten minutes”, and the claim also recites “maximum of five minutes” or a “maximum of three minutes” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 3-4, the claims similarly recite a broad range followed by a narrow range and are rendered indefinite for the same reasons stated for claim 2 above. Specifically in claim 3, the broad range is “maximum five minutes” and the narrow range is “preferably maximum three minutes, more preferably maximum two minutes”. For claim 4, the broad range is “maximum ten minutes” and the narrow range is “preferably maximum five minutes, more preferably maximum three minutes”.
Regarding claim 10, the limitation “the step of arranging the object” lacks antecedent basis. It is noted that claim 1 recites “while the biological soft tissue is immersed in an impregnation solution”, but the act of performing the immersion is not 
Regarding claim 12, the phrase "other substances" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "other substances"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 13, the limitation “recovering step” renders the claim indefinite since it is unclear exactly what is meant by the term “recovering”. The specification does not provide any indication as to what exactly is “recovered”. It is unclear if this term relates to temperature, permeability and/or damage of the tissue from vacuum impregnation, amount of solution in the cellular spaces, etc. Without proper suggestion to the meaning of “recovering” with respect to the instant case, the term is so broad that the scope of the claim cannot be determined.
Regarding claim 14, the term “preferably” recited in lines 2 and 3 render the claim indefinite since it is unclear which range Applicant intends to claim (at least 6 hours or at least 12 hours), or if the claimed duration is even required at all (the term “preferably” suggests that the claimed durations are optional).
Regarding claim 15, the limitation “vacuum impregnation is a continuous operation and not a batch operation” renders the claim indefinite since it is unclear how a process of applying vacuum, holding, and releasing the vacuum can be a “continuous” operation. Specifically, the operations of loading the biological tissue into a solution, applying a vacuum (naturally starting from atmospheric pressure), and subsequently releasing the vacuum are by nature “batch” processes as the method involves a 
Regarding claim 16, the term “preferably” recited in line 3 renders the claim indefinite for the same reason stated for claim 14. It is unclear if sorbitol or glycerol are actually required.
Regarding claim 17, the limitations “minimum pressure range of 50-500 mbar” and “minimum pressure range of 60-300 mbar” render the claim definite since it is unclear exactly what range is being claimed. The term “minimum” implies an open ended upper range, however the claim simultaneously indicates a maximum pressure of 500 mbar. It is unclear if the range ends at 500 mbar, or can be above said pressure value.
In lines 2-3, claim recites a broad range of 50-500 mbar followed by a narrow range of 60-300 mbar which renders the claim indefinite as recited for 2-4 above. The term “preferably” renders the claim further indefinite.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Jr. (US 5,914,143), hereon referred to as “Carroll”, in view of Dejmek et al. (US 8,563,060 B2) and Louvet et al. (US 7,960,176 B2).
Regarding claim 1, Carroll teaches a process for treating fruit pieces (biological soft tissue as interpreted in view of page 3 lines 28-30 of Applicant’s specification) for preservation in a refrigerated environment (abstract; column 2 lines 61-65), where the method comprises submerging the tissue in a solution comprising sucrose, dextrose (glucose) and fructose (column 3 lines 4-7), applying a vacuum to the tissue then releasing the vacuum (column 3 lines 14-19), and then placing the tissue into refrigerated storage for preservation over a prolonged period of time (column 3 lines 24-34). The refrigerated storage temperature can be 4oC (column 4 lines 12 and 29-32). Since Carroll teaches the refrigerated storage at 4oC and preservation lasts for three months, the teaching is construed to be “keeping the temperature in the range during the entire cooling” and “extended cold storing of the biological soft tissue comprising a step of preservation of the tissue”. It is noted that sucrose, dextrose and fructose as taught by Carroll are cell protecting agents as disclosed by Applicant (page 2 lines 16-19), therefore Carroll is also construed to teach cell protecting agents.
It is noted that the limitation “keeping the minimum pressure in a holding step during a certain time” is preceded by the term “optionally”. Therefore this limitation is interpreted to not be required by the claim.
Although Carroll teaches submerging the tissue in solution and applying a vacuum as stated above, which appears to be the same method to introduce the cell protecting agents into the extra and intra cellular spaces of the tissue (specification 
Dejmek et al. teaches a method for conserving a plant food material (abstract) including fruits (column 3 line 40), comprising introducing one or more cell protecting agents (column 2 lines 56-65) into the extracellular and intracellular space of a biological soft tissue by immersion of the tissue in a solution of the agents and then impregnating by applying and then releasing a vacuum (column 3 lines 55-60; column 4 lines 7-33). The vacuum can be applied over a period of 30 seconds to 60 minutes (column 4 lines 44-49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to introduce the cell protecting agents into the extracellular and intracellular space of the tissue by vacuum impregnating via pressure reduction since doing so is known in the art of cold preservation of biological soft tissues, in order to facilitate and ensure penetration of the protecting agents into the appropriate parts of the tissue cells thereby enhancing freeze tolerance (Dejmek et al. column 3 line 63 to column 4 line 3) in the case that the tissue is unintentionally frozen during storage, transport and/or by an unskilled consumer, since Carroll already suggests wanting absorption of the preservative solution into the tissue (column 3 lines 20-24) and therefore to similarly facilitate said absorption thereby reducing production time by minimizing or eliminating further submerging time required by Carroll, and to minimize damage, reduced water-holding capacity, loss of nutrients, lipid oxidation, 
Regarding the limitation of “gradually decreasing…minimum pressure”, Caroll does not specifically teach this feature. 
Dejmek et al. teaches the vacuum can be applied over a period of 30 seconds to 60 minutes (column 4 lines 44-49), and that the tissue may be disrupted by a too fast rate of application of vacuum or pressure (column 4 lines 58-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to increase the degree of vacuum (decrease pressure) over an extended period of time as claimed in order to prevent over-stressing the cells of the biological soft tissue which may result in undesirable damage, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of biological material and desired degree/rate of impregnation.
Carroll does not teach the step of extended cold storage comprises applying a cold chain which is not broken during the step of preservation. 
Louvet et al. teaches a method for determining whether a product being intended to be preserved under temperature conditions for a period of time is in a condition to be consumed (abstract), where breaks in the cold chain result in a loss of preservation duration, product degradation, and growth of bacteria (column 8 lines 43-57; column 11 lines 16-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Carroll such that the extended cold storage KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Regarding claim 2, the combination applied above teaches the vacuum can be applied over a period of time, where Dejmek et al. provides an example of from 2 minutes 5 seconds to 2 minutes 55 seconds (column 11 lines 4-5).
Therefore the claimed duration would have been obvious for the same reasons stated for claim 1.
Regarding claim 3, Carroll teaches the vacuum can be held for a duration of 10 minutes (column 3 lines 9-10).
Dejmek et al. teaches the holding time can be performed for 1-30 minutes based on the plant tissue and the cryoprotective agent solution to be used (column 4 lines 49-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Carroll to hold for up to 5 minutes since 
Regarding claim 4, the combination applied to claims 1 and 2 recite gradual pressure change over a period of time as recited for said claims. 
It would have been obvious to use the claimed duration for the pressure rising step for the same reasons stated for claims 1 and 2 above.
Regarding claim 10, Carroll does not teach a portion of the object is free from the impregnation solution, interpreted to mean that a portion of the object is not submerged.
However, there is no indication of record that this feature is critical, therefore maintaining a portion of the object unsubmerged would have been readily obvious to one of ordinary skill in the art at the time of the invention as a matter of manufacturing choice, and the shape/size of the food relative to the vessel holding said food and the level of solution therein.
Regarding claim 11, Carroll does not teach or otherwise indicate the method performs a PEF step (see whole document).
Regarding claim 14, Carroll teaches cooling to a temperature of 4oC (column 4 lines 10-12). It is noted that, in view of the rejection under 35 USC 112(b) above, the limitation following “preferably” is interpreted to not be required as the limitation is simply “preferred”.
Regarding claim 15, Carroll does not specify that the vacuum impregnation is a “continuous” process. However, since the method of Carroll includes all the steps of 
Regarding claim 16, Carroll teaches the solution comprises sucrose, dextrose (glucose) and fructose (column 3 lines 4-7).
Regarding claim 17, in view of the rejection under 35 USC 112(b) above, the limitation is interpreted to mean that the pressure during the vacuum step is a value of at least 50 mbar. Carroll teaches the vacuum pressure can be 27 inHg (~914 mbar) (column 3 line 16), which is above 50 mbar but below atmospheric (vacuum).
Regarding claim 18, Carroll teaches the solution can include sucrose, dextrose, lactose, honey, maple syrup, or corn syrup solids (column 3 lines 6-8), all of which are construed to be “nutrients” as the substances are sugars, where sugars provide caloric value.
Regarding claim 20, Carroll does not teach the impregnating is performed for 2-5 cycles. Dejmek et al. teaches the vacuum can be applied repeatedly (column 4 lines 48-49), and that vacuum hold time to maximize de-airing and facilitate maximal replacement by the protective agent can vary based on parameters such as the plant tissue, the protective agent solution used, and dimensions of the tissue (column 4 lines 49-56). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to use 2-5 impregnating cycles as a means to vary the time under vacuum without risking cellular damage from a single, prolonged exposure, to ensure maximal de-airing and replacement of the extracellular spaces by .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Dejmek et al. (US 8,563,060 B2) and Louvet et al. (US 7,960,176 B2) as applied to claims 1-4, 10-11, 14-18 and 20 above, and further in view of Nayyar et al. (US 6,403,134 B1).
Regarding claim 5, Carroll does not teach drying the biological soft tissue by exposing the tissue to heat after the step of vacuum impregnation. 
Nayyar et al. teaches a process for preserving biological soft tissue such as vegetables (abstract) comprising infusing the tissue with an antimicrobial cocktail, drying the infused vegetables with heat to a desired water activity, and then cooling and storing at 40oF (4.4oC) for 90 days (column 10 lines 15-16, 40-48 and 55-57). The cocktail includes Applicant disclosed protecting agents such as glycerol (column 5 line 40), glucose, fructose and sucrose (column 5 lines 32-33; column 6 lines 57-59). The process yields preserved tissue having properties similar to fresh vegetables (column 10 lines 2-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Carroll to dry the tissue with heat after vacuum impregnation and prior to cooling since Nayyar et al. teaches drying allows for adjusting prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Dejmek et al. (US 8,563,060 B2) and Louvet et al. (US 7,960,176 B2) as applied to claims 1-4, 10-11, 14-18 and 20 above, and further in view of Knueven et al. (US 2013/0251819 A1).
Carroll does not teach the solution comprises an anionic surfactant.
Knueven et al. teaches an antimicrobial composition for microbial reduction on food (abstract), where the composition can include anionic surfactants to reduce surface tension on the food, thereby allowing for more thorough wetting (paragraph 23). The reference is analogous since it is directed to preservation of food products.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to use an anionic surfactant in order to similarly facilitate more thorough wetting as taught by Knueven, thereby also facilitating exposure of the tissue to the impregnation solution and subsequent absorption.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 5,914,143) in view of Dejmek et al. (US 8,563,060 B2) and Louvet et al. (US 7,960,176 B2) as applied to claims 1-4, 10-11, 14-18 and 20 above, and further in view of Colonat et al. (US 2004/0131635 A1).
Regarding claim 12, Carroll does not specifically teach a rinsing step is performed before the step of introducing the protecting agents into the intracellular space of the biological soft tissue. 
Colonat et al. teaches a process of preserving a plant product where the product is rinsed and then steeped in a solution containing a protecting agent such as glycerol (paragraphs 47, 56-57, 60, and 89-90). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to also rinse the biological soft tissue prior to introduction of the protecting agents since harvested agricultural produce is known to contain substances undesirable for consumption such as dirt, pesticides, fertilizers, and pathogenic microorganisms, and therefore to remove said substances prior to treatment, where the removal is beneficial not only for consumption safety reasons but also to prevent contamination of the protecting solution. Thus the solution can be reused/recycled, allowing for reduction of manufacturing costs. Furthermore, washing/rinsing of agricultural products such as fruits and vegetables is known and common in the art, and therefore modifying Carroll to do so would have been further obvious at the time of the invention to combine prior art elements according to known methods to yield predictable results in optimizing safety, preservation and shelf life of KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Regarding claim 13, Carroll teaches the impregnated tissue can be drained of the solution and subsequently refrigerated (column 6 lines 16-19). The combination applied to claim 12 above teaches a washing step to remove unwanted substances from the food.
It would have been obvious to one of ordinary skill in the art at the time of the invention to wash the tissue of the solution and then directly cool the tissue in order to ensure a desired amount of solution is retained within the tissue (e.g. the tissue may lose some of the protective solution during the time between washing and cooling), thereby minimizing the risk of unwanted damage from freezing as suggested by the prior art, and also to cool the tissue as soon as possible to facilitate preservation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 5,914,143) in view of Dejmek et al. (US 8,563,060 B2) and Louvet et al. (US 7,960,176 B2) as applied to claims 1-4, 10-11, 14-18 and 20 above, and further in view of Coles et al. (US 2016/0000072 A1).
Carroll does not teach the solution comprises an additive as claimed. It is noted that the limitation “at least one additive of” is interpreted to mean only a single one of the claimed limitations is required. For the sake of examination, the limitation “1-MCP” is chosen.
Coles et al. teaches an aqueous solution comprising sugar and cyclopropene for inhibiting an ethylene response in a plant (abstract), where the cyclopropene can be 1-
It would have been obvious to one of ordinary skill in the art at the time of the invention to include 1-MCP in the solution since Carroll is similarly directed to prolonging preservation of the tissue, to delay unwanted ripening, and therefore to facilitate preservation during transport and storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRYAN KIM/Examiner, Art Unit 1792